DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on March 17th, 2021, claims 1, 3, 5, and 15 have been amended. Claims 1-10 and 15-19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polany et al. (US 2005/0123161 A1) in view of Westphal et al. (US 2011/0292201 A1).
Regarding claim 1, Polany discloses a portable electronic device, comprising:
a case having an upper portion and a lower portion which form an enclosure (see fig. 1, 2, and par. [0072], rigid container with a removable lid); and
a battery disposed within the case (see par. [0023], the electrical lighting source is powered by a battery).
However, Polany does not explicitly disclose the lower portion having a battery chamber and a strap secured to the battery chamber and disposed to hold the battery within the battery chamber when the upper case portion is removed from the lower case portion.
Westphal teaches an underwater camera where the lower portion has a battery chamber and a strap secured to the battery chamber and disposed to hold the battery within the battery chamber when the upper case portion is removed from the lower case portion (see par. [0015], The underwater scouting device (10) may have a battery compartment cover (21) which may be secured in place with screws (22)). It would have been obvious to one of ordinary skill in the art 

Regarding claim 2, Westphal teaches at least one fastener wherein the strap is secured to the battery chamber by the at least one fastener (see par. [0015 a battery compartment cover (21) which may be secured in place with screws (22)).

Regarding claim 3, Polany teaches at least one circuit board disposed within the enclosure (see par. [0085], the device of the present invention comprises internal circuitry capable of receiving information from external devices); 
at least one connection jack (see par. [0090], components for connecting the internal audio device to an audio output adapter, such as an audio jack); 
and at least one mounting bracket (see par. [0091], This entire stereo jack adapter is designed to screw into the body wall and serves as a means of providing an easily replaceable, and fixed, pressure resistant audio jack adapter);
wherein the at least one mounting bracket is secured to one of the upper case portion and the lower case portion (see par. [0091], This entire stereo jack adapter is designed to screw into the body wall and serves as a means of providing an easily replaceable, and fixed, pressure resistant audio jack adapter);
wherein the at least one connection jack is secured to the at least one mounting bracket and operationally connected to the at least one circuit board (see par. [0090], Such components include a cable or wireless transmission to a device capable of forming a connection with an audio communication link).

Regarding claim 4, Polany teaches wherein the at least one connection jack is operationally connected to the at least one circuit board by a wire (see par. [0090], In some embodiments, the invention further embodies components for connecting the internal audio device to an audio output adapter, such as an audio jack, USB port, Ethernet RJ45 port, Firewire, phone jack or multipin serial connection. Such components include a cable or wireless transmission to a device capable of forming a connection with an audio communication link).

Regarding claim 5, Polany teaches at least one channel disposed in the lower case portion where the lower case portion joins the upper case portion (see par. [0072], at least one waterproof seal is positioned between the lid and container to prevent entry of water into the closed container);
at least one fastener securing the upper case portion to the lower case portion (see par. [0073], A person skilled in the art is aware of multiple devices with which to secure a lid to a container, including buckles straps or clips. Such locking devices may be positioned on the lid, on the container, or may be positioned on both the lid and the container); 
wherein the at least one channel is disposed between the at least one fastener and the enclosure (see par. [0072], at least one waterproof seal is positioned between the lid and container to prevent entry of water into the closed container).

Regarding claim 6, Polany teaches wherein the at least one channel includes waterproofing material (see par. [0072], One skilled in the art is aware of multiple ways of providing a waterproof seal between a lid and a container. Without intent to limit the scope of the invention disclosed herein, such seals may consist of one or more of the following: an o-ring, rubber lining, or a silicon-based gel).

Regarding claim 7, Polany teaches wherein the waterproofing material is selected from a glue, a grease, an adhesive, a polyurethane, a thermoplastic elastomer, and a rubber (see par. [0072], One skilled in the art is aware of multiple ways of providing a waterproof seal between a lid and a container. Without intent to limit the scope of the invention disclosed herein, such seals may consist of one or more of the following: an o-ring, rubber lining, or a silicon-based gel).

Regarding claim 8, Polany teaches at least one ridge disposed on the upper case portion where the lower case portion joins the upper case portion (see fig. 1, lid fits snugly in the opening of the container; this “mouth” can be considered a ridge);
wherein the at least one ridge fits within the at least one channel (see par. [0072], In a preferred embodiment, at least one o-ring seal is positioned within a recessed grove along the perimeter of the lid's underside).

Regarding claim 9, Polany teaches a waterproofing material disposed between the at least one ridge and at least one channel (see par. [0072], In a preferred embodiment, at least one o-ring seal is positioned within a recessed grove along the perimeter of the lid's underside).

Regarding claim 10, Polany teaches wherein the waterproofing material is selected from a glue, a grease, an adhesive, a polyurethane, a thermoplastic elastomer, and a rubber (see par. [0072], One skilled in the art is aware of multiple ways of providing a waterproof seal between a lid and a container. Without intent to limit the scope of the invention disclosed herein, such seals may consist of one or more of the following: an o-ring, rubber lining, or a silicon-based gel).

s 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polany et al. (US 2005/0123161 A1) in view of Westphal et al. (US 2011/0292201 A1) and further in view of Weakly (US 2012/0262618 A1).
Regarding claim 15, Polany teaches a portable electronic device, comprising: 
a case having an upper portion and a lower portion which form an enclosure (see fig. 1, 2, and par. [0072], rigid container with a removable lid);
at least one circuit board disposed within the enclosure having a processor and a memory (see par. [0085], the device of the present invention comprises internal circuitry capable of receiving information from external devices; also see par. [0095], memory for buffering data);
at least one channel disposed in the lower case portion where the lower case portion joins the upper case portion (see par. [0072], at least one waterproof seal is positioned between the lid and container to prevent entry of water into the closed container);
at least one fastener securing the upper case portion to the lower case portion (see par. [0073], A person skilled in the art is aware of multiple devices with which to secure a lid to a container, including buckles straps or clips. Such locking devices may be positioned on the lid, on the container, or may be positioned on both the lid and the container); 
wherein the at least one channel is disposed between the at least one fastener and the enclosure (see par. [0072], at least one waterproof seal is positioned between the lid and container to prevent entry of water into the closed container);
wherein a waterproofing material is disposed within the at least one channel (see par. [0072], One skilled in the art is aware of multiple ways of providing a waterproof seal between a lid and a container. Without intent to limit the scope of the invention disclosed herein, such seals may consist of one or more of the following: an o-ring, rubber lining, or a silicon-based gel).


Westphal teaches an underwater camera where the lower portion has a battery chamber and a strap secured to the battery chamber and disposed to hold the battery within the battery chamber when the upper case portion is removed from the lower case portion (see par. [0015], The underwater scouting device (10) may have a battery compartment cover (21) which may be secured in place with screws (22)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable electronic device of Polany to have a battery compartment cover as taught by Westphal in order to protect a battery which provides power for the device (see Westphal, par. [0015]).
However, the combination of Polany and Westphal does not explicitly disclose the upper portion having a touch screen and the at least one circuit board operationally connected to the touch screen.
Weakly teaches a waterproof case for a handheld computing device where the upper part of the case has a touch screen and the touch screen is operationally connected to a circuit board (see par. [0083], the housing comprises a touchscreen functioning to accept user input while submerged; also see par. [0088], These connections complete a circuit from the novel touchscreen 85 to the computer 40 for transmission of touch events). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Polany and Westphal with the housing touch screen of Weakly in order to allow scuba diving electronics to incorporate touchscreen interfaces which were previously not suited for this application (see Weakly, par. [0089]).

Regarding claim 16, Weakly teaches at least one gyroscope disposed in the case (see par. [0071] item (I), The system uses accelerometer and/or gyroscope measurements from the computer to approximate the activity of the diver during a specific dive event). 

Regarding claim 17, Polany teaches an overmolding and at least one control button covered by said overmolding (see par. [0088], Without limiting the scope of the invention, control components suitable for manipulating the device within the container include knobs, camshafts, push pins, soft rubber moldings and electronic control devices. In one embodiment the container or lid harbors one such external control device).

Regarding claim 18, Polany teaches circuitry for wireless communication (see par. [0092], A wireless communication link such as the BLUETOOTH® system is also within the scope of the present invention).

Regarding claim 19, Polany teaches at least one connection jack (see par. [0090], components for connecting the internal audio device to an audio output adapter, such as an audio jack); 
and at least one mounting bracket (see par. [0091], This entire stereo jack adapter is designed to screw into the body wall and serves as a means of providing an easily replaceable, and fixed, pressure resistant audio jack adapter);
wherein the at least one mounting bracket it secured to one of the upper case portion and the lower case portion (see par. [0091], This entire stereo jack adapter is designed to screw into the body wall and serves as a means of providing an easily replaceable, and fixed, pressure resistant audio jack adapter);
wherein the at least one connection jack is secured to the at least one mounting bracket and operationally connected to the at least one circuit board (see par. [0090], Such components .

Response to Arguments
Applicant's arguments filed March 17th, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the proposed combination of the case in Fig. 1 of Polany with the battery compartment cover of Westphal would not disclose every limitation of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s argument that in the proposed combination there would be nothing to secure the battery to the battery chamber when the upper case portion is removed from the lower case portion is not persuasive. In this case, Polany teaches a case having an upper portion and a lower portion which form an enclosure along with a battery disposed within the case (see fig. 1, par. [0023], see discussion above). However, Polany does not explicitly disclose the lower portion having a battery chamber and a strap secured to the battery chamber and disposed to hold the battery within the battery chamber when the upper case portion is removed from the lower case portion. Westphal teaches an underwater camera with an upper portion and lower portion (see fig. 1 and par. [0013], door 12 and inner workings housing 15) and where the lower portion has a battery chamber and a strap secured to the battery chamber and disposed to hold the battery within the battery chamber when the upper case portion is removed from the lower case portion (see par. [0015], The underwater scouting device (10) may have a battery compartment cover (21) which may be secured in place with screws (22)). Thus, the battery is 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/17/2021